USCA11 Case: 19-13978   Date Filed: 02/18/2021   Page: 1 of 14



                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-13978
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 1:17-cr-00421-SCJ-LTW-1



UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,


                                versus


JOSEPH ORLANDO HOOD,


                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                          (February 18, 2021)
          USCA11 Case: 19-13978       Date Filed: 02/18/2021    Page: 2 of 14



Before WILSON, LAGOA and BRASHER, Circuit Judges.

PER CURIAM:

      Joseph Hood appeals from his convictions and 468-month total sentence for

Hobbs Act robbery, 18 U.S.C. § 1951(a), discharging a firearm in furtherance of a

crime of violence, 18 U.S.C. § 924(c)(1)(A)(iii), and brandishing a firearm in

furtherance of a crime of violence, 18 U.S.C. § 924(c)(1)(A)(ii). Prior to the

commencement of trial, the district court ordered that Hood be placed in leg irons

to protect the safety and decorum of the courtroom. It also ordered the irons to be

taped and the counsel tables to be draped with white cloths. At trial, the

government introduced evidence regarding Hood’s flight from the scene of a

robbery for which he was not charged and his attempted escape from a hospital

room after his flight. The two incidents occurred within a week of the robberies

that he was charged with but prior to the filing of his indictment. The government

also introduced expert fingerprint evidence.

      On appeal, Hood argues that: (1) the district court abused its discretion in

ordering him to wear leg irons during his trial; (2) the district court abused its

discretion in determining that the government’s expert fingerprint evidence, which

relied on a method known as ACE-V, was sufficiently reliable under Daubert v.

Merrell Dow Pharms., Inc., 509 U.S. 579 (1993); (3) the district court abused its

discretion in allowing the government to present the evidence of his flight from the


                                           2
          USCA11 Case: 19-13978       Date Filed: 02/18/2021    Page: 3 of 14



robbery scene and his attempted escape from the hospital room as evidence of his

guilt; and (4) his sentence is substantively unreasonable.

                                           I.

      We review the district court’s decision to require a defendant to wear leg

irons at trial for abuse of discretion. United States v. Mayes, 158 F.3d 1215, 1219

(11th Cir. 1998). “A district court abuses its discretion if it applies an incorrect

legal standard, follows improper procedures in making the determination, or makes

findings of fact that are clearly erroneous.” United States v. Khan, 794 F.3d 1288,

1293 (11th Cir. 2015).

      Leg irons should be used “as rarely as possible” because they may

undermine the presumption of innocence, confuse the defendant, impair the

defendant’s ability to confer with counsel, and affect the defendant’s trial strategy.

United States v. Durham, 287 F.3d 1297, 1304 (11th Cir. 2002). The decision to

require leg irons “must be subjected to close judicial scrutiny to determine if there

was an essential state interest furthered by compelling a defendant to wear shackles

and whether less restrictive, less prejudicial methods of restraint were considered

or could have been employed.” Id. Essential state interests include providing

physical security, preventing escape attempts, and protecting courtroom decorum.

Deck v. Missouri, 544 U.S. 622, 628 (2005); see also Mayes, 158 F.3d at 1225

(explaining that courtroom security is a competing interest that may justify

                                           3
          USCA11 Case: 19-13978         Date Filed: 02/18/2021     Page: 4 of 14



requiring a defendant to wear leg irons). The district court must place its reasons

for requiring security measures, including leg irons, on the record. Durham, 287

F.3d at 1304. If the district orders a defendant to wear leg irons “without adequate

justification,” the shackling is presumptively prejudicial unless the government

proves beyond a reasonable doubt that it did not contribute to the jury’s verdict.

Deck, 544 U.S. at 635.

       In deciding whether to require leg irons, the district court must assess the

particular circumstances of the case. Id. at 632. In doing so, the district court may

consider a number of factors that reasonably bear upon the security of the

courtroom or the danger of escape, including the defendant’s history and

background, the nature of the charges and whether the charges include violent

conduct, and prior instances where the defendant disrupted judicial proceedings.

United States v. Baker, 432 F.3d 1189, 1244 (11th Cir. 2005), abrogated on other

grounds by Davis v. Washington, 547 U.S. 813 (2006). The district court may also

consider the expertise and experience of a U.S. marshal, although it may not rely

solely on a marshal’s recommendation without independently considering the facts

and circumstances of the case. Mayes, 158 F.3d at 1226.

       Here, the district court did not abuse its discretion in ordering Hood to be

placed in leg irons during his trial. As an initial matter, a party abandons an issue

by failing to prominently raise it in his initial brief, by only raising it in a

                                             4
          USCA11 Case: 19-13978        Date Filed: 02/18/2021    Page: 5 of 14



perfunctory manner without supporting arguments and authority, or by making

only “passing references to it that are background to other arguments or [are]

buried within other arguments, or both.” United States v. Corbett, 921 F.3d 1032,

1043 (11th Cir. 2019) (alteration in original) (internal quotation marks omitted). A

party also abandons an issue by raising it for the first time in his reply brief.

United States v. Curtis, 380 F.3d 1308, 1310 (11th Cir. 2004) (per curiam). Here,

Hood has abandoned his argument regarding the discrepancies between the district

court’s oral and written orders by raising it for the first time in his reply brief. For

the same reason, he has also abandoned his argument regarding the government’s

unsubstantiated claim of his prior escape attempt from a courtroom holding cell.

       We also find no abuse of discretion because the district court’s shackling

order furthered the interests of protecting courtroom security and decorum. To

protect those interests, it considered a number of factors that this court has

determined to be relevant, including: (1) Hood’s criminal history; (2) the nature of

Hood’s charges, which involved a series of violent armed robberies; (3) Hood’s

escape attempt from the hospital after his arrest; and (4) Hood’s escape attempt

from custody while awaiting a judicial proceeding, which the government

proffered at the sidebar. It was proper for the district court to also consider the

marshal’s recommendation, which reflected the marshal’s experience, because it




                                            5
          USCA11 Case: 19-13978       Date Filed: 02/18/2021    Page: 6 of 14



did not rely solely on that recommendation without independently considering

Hood’s circumstances.

      Because the district court’s shackling order was adequately justified, this

court does not need to address whether the order was harmless beyond a reasonable

doubt. See Deck, 544 U.S. at 635. We therefore find no abuse of discretion and

affirm.

                                          II.

      We review the district court’s rulings as to the admissibility of expert

testimony and the reliability of an expert opinion for an abuse of discretion.

United States v. Abreu, 406 F.3d 1304, 1305–06 (11th Cir. 2005) (per curiam).

      Federal Rule of Evidence 702 provides that a qualified expert whose

knowledge is helpful to the trier of fact may testify if: (1) her “testimony is based

on sufficient facts or data”; (2) her “testimony is the product of reliable principles

and methods”; and (3) she “has reliably applied the principles and methods to the

facts of the case.” Fed. R. Evid. 702. The district court has “wide latitude” in

deciding how to determine an expert’s reliability under Rule 702. Abreu, 406 F.3d

at 1307. However, a court generally will consider a number of the factors

enumerated in Daubert, which include: “(1) whether the expert’s theory can be and

has been tested; (2) whether the theory has been subjected to peer review and

publication; (3) the known or potential rate of error of the particular scientific

                                           6
          USCA11 Case: 19-13978       Date Filed: 02/18/2021   Page: 7 of 14



technique; and (4) whether the technique is generally accepted in the scientific

community.” Id. at 1306–07.

       The district court serves a “gatekeeping function” in deciding whether

scientific or technical evidence is admissible. Id. at 1306 (internal quotation mark

omitted). Thus, “it is not the role of the district court to make ultimate conclusions

as to the persuasiveness of the proffered evidence.” United States v. Barton, 909

F.3d 1323, 1332 (11th Cir. 2018). Further, the appropriate safeguards against

“shaky but admissible evidence” are cross-examination, presentation of contrary

evidence, and careful instruction as to the burden of proof. Daubert, 509 U.S. at

596.

       We have previously upheld the admission of fingerprint evidence as being

sufficiently reliable under Daubert. Abreu, 406 F.3d at 1307. We reasoned that

(1) other federal circuits had determined that such evidence was sufficiently

reliable under Daubert; (2) district courts in general are given broad latitude in

deciding how to determine reliability; and (3) the district court had considered

information provided by the government regarding the uniform practice followed

by fingerprint examiners and the error rate of fingerprint identification. Id.

       Moreover, a number of federal courts of appeal have determined that

fingerprint evidence that relies on the ACE-V method is sufficiently reliable. See,

e.g., United States v. Herrera, 704 F.3d 480, 484–87 (7th Cir. 2013) (determining

                                          7
            USCA11 Case: 19-13978       Date Filed: 02/18/2021    Page: 8 of 14



that “responsible” fingerprint identification under ACE-V is admissible, even

though the method is subjective and is less scientifically rigorous than DNA

evidence); United States v. Pena, 586 F.3d 105, 110–11 (1st Cir. 2009)

(determining that fingerprint evidence based on ACE-V was admissible in light of

the consensus among federal courts that the method satisfies Daubert despite

concerns with the method’s subjectivity); United States v. Baines, 573 F.3d 979,

989–92 (10th Cir. 2009) (expressing concern as to ACE-V’s subjectivity, but

noting its “overwhelming acceptance” by experts in the fingerprint industry).

         Here, the district court did not abuse its discretion in determining that the

expert fingerprint evidence was sufficiently reliable under Daubert, which is the

only element of Daubert that Hood properly challenges on appeal. In determining

that the evidence was reliable, the district court acted in accordance with our

caselaw and the decisions of other circuits that have upheld such evidence as

reliable under Daubert, notwithstanding the subjective nature of the ACE-V

method. In addition, Hood was able to attack the expert’s methodology through

cross-examination at trial, and the district court instructed the jury as to the burden

of proof and the nature of expert testimony. Accordingly, we affirm as to this

issue.

                                            III.




                                             8
          USCA11 Case: 19-13978        Date Filed: 02/18/2021      Page: 9 of 14



      We review the district court’s decision to admit evidence of a defendant’s

flight for abuse of discretion, and that decision will not be overturned “absent a

showing of clear abuse.” United States v. Blakey, 960 F.2d 996, 1001 (11th Cir.

1992).

      “Evidence of flight is admissible to demonstrate consciousness of guilt and

thereby guilt.” Id. at 1000. The probative value of a flight evidence depends on

the extent to which it allows for the factfinder to make inferential steps: “(1) from

the defendant’s behavior to flight; (2) from flight to consciousness of guilt;

(3) from consciousness of guilt to consciousness of guilt concerning the crime

charged; and (4) from consciousness of guilt concerning the crime charged to

actual guilt of the crime charged.” United States v. Borders, 693 F.2d 1318, 1325

(11th Cir. 1982). Inferences from a defendant’s flight must be “made cautiously

and with a sensitivity to the facts of the particular case.” Id.

      The probative value of flight evidence is diminished if the defendant was not

aware at the time of his flight that he was the subject of a criminal investigation for

the particular crime that he was charged with. Id. at 1325–26. It is also diminished

if there is a significant time delay, such as a period of several months, between the

time when the defendant becomes aware that he is the subject of a criminal

investigation and the time of his flight. Id. at 1326.




                                           9
         USCA11 Case: 19-13978       Date Filed: 02/18/2021    Page: 10 of 14



      Also in Borders, we determined that neither concern was present where the

evidence showed that a conspirator fled a hotel shortly after he learned that law

enforcement wished to interview him, was informed that it would be advisable to

have counsel present during the interview, and learned that a co-conspirator had

been arrested in connection with the subject of the interview. Id. at 1323–24,

1326–27; see also United States v. Beard, 775 F.2d 1577, 1579, 1581 (11th Cir.

1985) (determining that flight evidence was admissible where the defendants, after

observing a law enforcement officer, engaged in a four-mile car chase until they

were ultimately pulled over and arrested).

      In United States v. Ramon-Perez, we determined that flight evidence was

admissible where, after being indicted and released on bond, the defendant

transferred ownership of his car, quit his job, and moved to another state a little

over a month after his indictment had been filed and shortly before a scheduled

hearing. 703 F.2d 1231, 1232–33 (11th Cir. 1983) (per curiam). We reasoned

that, although “many other reasons other than a flight from justice” could have

motivated the defendant’s move, he offered no alternative explanation, and the

flight occurred several days before the scheduled hearing. Id. at 1233. While the

time delay between the defendant’s indictment and his flight and his careful

preparations regarding his car and job lessened the evidence’s probative value,

those circumstances did not render it inadmissible. Id.

                                          10
         USCA11 Case: 19-13978       Date Filed: 02/18/2021   Page: 11 of 14



      Here, the district court did not abuse its discretion in admitting the evidence

of Hood’s flight from the robbery scene and attempted escape from the hospital as

evidence of his consciousness of guilt. It is unclear whether Hood was under

investigation at the time of the two incidents. Further, his indictment had not yet

been filed. However, the jury could have inferred his consciousness of guilt based

on the temporal proximity of the incidents to the charged robberies and the

presence of several distinctive items that he possessed at the time of his flight from

the robbery scene that tied him to the charged robberies. Therefore, we affirm.

                                         IV.

      In determining whether a sentence is reasonable, we apply an

abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). The

party challenging the sentence bears the burden of demonstrating that the sentence

is unreasonable in light of the record and the 18 U.S.C. § 3553(a) factors. United

States v. Rosales-Bruno, 789 F.3d 1249, 1256 (11th Cir. 2015).

      In reviewing the reasonableness of a sentence, we first consider whether the

district court committed any significant procedural error. Gall, 552 U.S. at 51. We

next consider the substantive reasonableness of a sentence, taking into account the

totality of the circumstances. Id. On substantive reasonableness review, we will

vacate the sentence only if we are “left with the definite and firm conviction that

the district court committed a clear error of judgment in weighing the § 3553(a)

                                          11
         USCA11 Case: 19-13978        Date Filed: 02/18/2021    Page: 12 of 14



factors by arriving at a sentence that lies outside the range of reasonable sentences

dictated by the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th

Cir. 2010) (en banc). While we do not presume that a within-guideline sentence is

reasonable, we typically expect such a sentence to be reasonable. United States v.

Hunt, 526 F.3d 739, 746 (11th Cir. 2008). Also, the fact that a sentence falls well

below the statutory maximum is an indicator of a reasonable sentence. United

States v. Croteau, 819 F.3d 1293, 1310 (11th Cir. 2016).

       The statutory maximum term of imprisonment for a violation of 18 U.S.C.

§ 1951(a) is 20 years. 18 U.S.C. § 1951(a). The statutory maximum term of

imprisonment for a violation of 18 U.S.C. § 924(c)(1)(A)(ii) or (iii) is life. Id.

§ 924(c)(1)(A)(ii), (iii).

       The district court must impose a sentence that is “sufficient, but not greater

than necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2),

which include reflecting the seriousness of the offense, promoting respect for the

law, providing just punishment, affording adequate deterrence, protecting the

public from the defendant’s further crimes, and providing the defendant with

appropriate correctional treatment. 18 U.S.C. § 3553(a)(2). The district court must

also take into consideration the “nature and circumstances” of the offense and the

“history and characteristics” of the defendant. Id. § 3553(a)(1). In addition, the

statute directs the district court to consider the types of sentences available, the

                                           12
         USCA11 Case: 19-13978        Date Filed: 02/18/2021    Page: 13 of 14



applicable guideline range, any pertinent policy statement issued by the Sentencing

Commission, the need to avoid unwarranted sentencing disparities, and the need to

provide restitution to victims. Id. § 3553(a)(3)–(7). A defendant’s criminal history

“fits squarely” into the § 3553(a) category that requires the district court to

consider the history and characteristics of the defendant. United States v. Williams,

526 F.3d 1312, 1324 (11th Cir. 2008) (per curiam).

      The district court may “determine, on a case-by-case basis, the weight to

give the Guidelines, so long as that determination is made with reference to the

remaining section 3553(a) factors that the court must also consider in calculating

the defendant’s sentence.” Irey, 612 F.3d at 1217. The weight accorded to any

one § 3553(a) factor is a matter “committed to the sound discretion of the district

court,” and it may attach “great weight” to one factor over others. Rosales-Bruno,

789 F.3d at 1254. However, a district court’s unjustified reliance on a single

§ 3553(a) factor may be a “symptom” of unreasonableness. United States v. Pugh,

515 F.3d 1179, 1191 (11th Cir. 2008). A district court abuses its discretion and

imposes a substantively unreasonable sentence when it “(1) fails to afford

consideration to relevant factors that were due significant weight, (2) gives

significant weight to an improper or irrelevant factor, or (3) commits a clear error

of judgment in considering the proper factors.” Irey, 612 F.3d at 1189. The

district court is not required to explicitly address each of the § 3553(a) factors or

                                          13
         USCA11 Case: 19-13978       Date Filed: 02/18/2021    Page: 14 of 14



all of the mitigating evidence. United States v. Amedeo, 487 F.3d 823, 833 (11th

Cir. 2007).

      Hood’s sentence is substantively reasonable. The fact that his sentence falls

well below the statutory maximum applicable to four of his convictions and below

his guideline imprisonment range indicates as much. The district court

demonstrated that it properly applied several of the 18 U.S.C. § 3553(a) factors in

exercising its discretion to vary downward from Hood’s guideline imprisonment

range, including by considering his difficult upbringing, his lack of remorse for his

offense, his extensive and violent criminal history, the impact that his offense had

on its victims, the violent nature of his offense, and the danger that he posed to the

public. Accordingly, we affirm.

      AFFIRMED.




                                          14